                                                                U.S. DISTRICT COURT
                                                            NORTIIERN DISTRICT OF TllXAS
                                                                     FILED
                  IN THE UNITED STATES DISTRIC             COU T
                   FOR THE NORTHERN DISTRICT 0            TEXl'S .IUN 1 4 ?019
                           FORT WORTH DIVISION
                                                             CLERK, U.S. DISTRICT COURT
HELEN LANETT RANSOM,                          §
                                              §                By•--..,.......,----
                                                                       Depnty
                  Petitioner,                 §
                                              §
v.                                            §     No.   4:19-CV-404-A
                                              §
LORIE DAVIS, Director,                        §
Texas Department of Criminal                  §
Justice, Correctional                         §
Institutions Division,                        §
                                              §
                  Respondent.                 §

                               MEMORANDUM OPINION
                                       and
                                            ORDER

     This is a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2254 filed by petitioner, Helen Lanett Ransom, a

state prisoner incarcerated in the Correctional Institutions

Division of the Texas Department of Criminal Justice                  (TDCJ),

against Lorie Davis, director of TDCJ, respondent. After having

considered the pleadings and relief sought by petitioner, the

court has concluded that the petition should be summarily

dismissed as an unauthorized successive petition.

                  I.       Factual and Procedural History

     Petitioner is serving a 60-year sentence in TDCJ for her

1999 conviction for injury to a child/SBI in Tarrant County,

Texas, Case No.    0655861D.      (Pet. 2, doc.     6.) This is petitioner's

fourth § 2254 habeas petition filed in this court challenging the

same 1999 conviction. The court takes judicial notice of the

pleadings and state court records filed in petitioner's prior
                       /
                           /

                                  ·';; -.
federal habeas actions. See Ransom v. Stephens, Civ. Action No.

4:13-CV-1005-A (dismissed as an unauthorized successive

petition); Ransom v. Quarterman, Civ. Action No. 4:09-CV-204-A

(dismissed as an unauthorized successive petition); Ransom v.

Dretke, Civ. Action No. 4:04-CV-532-Y (dismissed as time-barred)

                              II.   Successive Petition

       Rule 4 of the Rules Governing Section 2254 Cases in the

United States District Courts and 28 U.S.C.           §   2243 both authorize

a habeas-corpus petition to be summarily dismissed.' The Court of

Appeals for the Fifth Circuit recognizes a district court's

authority under Rule 4 to examine and dismiss frivolous habeas

petitions prior to any answer or other pleading by the state.

Kiser v. Johnson,          163 F. 3d 326, 328 (5th Cir. 1999). From the

face of the instant petition, it is apparent that this is a

      1Section 2243, governing applications for writ of habeas corpus,
provides:

             A court, justice or judge entertaining an application for a
       writ of habeas corpus shall forthwith award the writ or issue an
       order directing the respondent to show cause why the writ should
       not be granted, unless it appears from the application that the
       applicant or person is not entitled thereto.

28 U.S. C.   §   2243 (emphasis added).

       Rule 4 of the Rules Governing Section 2254 Cases provides:

            The original petition shall be promptly presented to a judge
      of the district court in accordance with the procedure of the
      court for the assignment of its business. The petition shall be
      examined promptly by the judge to whom it is assigned. If it
      plainly appears from the face of the petition and any exhibits
      annexed to it that the petitioner is not entitled to relief in the
      district court, the judge shall make an order for its summary
      dismissal and cause the petitioner to be notified.

Rules Governing Section 2254 Cases, Rule 4 (emphasis added).

                                          2
second or successive petition. See 28 U.S.C. § 2244 (b) (1).

      Title 28 U.S.C. § 2244(b) requires dismissal of a second or

successive petition filed by a state prisoner under § 2254 unless

specified conditions are met. 28 U.S.C. § 2244(b) (1)-(2). A

petition is successive when it raises a claim or claims

challenging the petitioner's conviction that were or could have

been raised in an earlier petition or otherwise constitutes an

abuse of the writ.     See Crone v. Cockrell, 324 F.3d 833, 837          (5th

Cir. 2003);    In re Cain,   137 F.3d 234, 235 (5th Cir. 1998).

Further, before a petitioner may file a successive § 2254

petition, she must obtain authorization from the appropriate

court of appeals. 28 U.S.C. § 2244 (b) (3) (A).

      Petitioner was instructed of the successive-petition bar and

the necessity of obtaining permission to file a successive

petition from the Fifth Circuit Court of Appeals in her two

previous habeas actions. Nevertheless, she has not demonstrated

that she has obtained leave to file this petition from the Fifth

Circuit. Without such authorization, this court is without

jurisdiction to consider the petition. 2 See United States v.

Orozco-Ramirez, 211 F.3d 862, 867         (5th Cir.2000); Hooker v.

Sivley, 187 F. 3d 680,    681-82 (5th Cir.1999).




      2Because the court lacks jurisdiction, no ruling is made on petitioner's
application to proceed in forma pauperis. (Appl., doc. 7.)

                                      3
                           III.   Sanctions

     Federal courts have inherent authority "to protect the

efficient and orderly administration of justice and .          . to

command respect for [its] orders,     judgments, procedures, and

authority." In re Stone, 986 F.2d 898,        902 (5th Cir. 1993).

Included in such power is the authority to levy sanctions in

response to frivolous,   repetitive, or otherwise abusive

litigation practices. Id. Sanctions may be appropriate when a pro

se litigant has a history of submitting multiple frivolous claims

and can include restrictions on the ability to file future

lawsuits without leave of court and monetary sanctions. See FED.

R. Crv. P. 11; Baum v. Blue Moon Ventures, LLC, 513 F.3d 181, 189

(5th Cir. 2008); Mendoza v. Lynaugh, 989 F.2d 191, 195-97 (5th

Cir. 1993).

     Petitioner is warned that the filing of any other successive

challenge to her 1999 state court conviction or sentence, without

first obtaining and providing to this Court an authorization from

the United States Court of Appeals for the Fifth Circuit, may

result in the imposition of sanctions, including a monetary

penalty, a bar to filing any further habeas petitions, motions or

lawsuits in this court, or other impediments.

     For the reasons discussed herein,

     The court ORDERS that the petition of petitioner for a writ

of habeas corpus pursuant to 28 U.S.C.    §    2254 be, and is hereby,


                                  4
dismissed as an unauthorized successive petition.

     Pursuant to Rule 22(b) of the Federal Rules of Appellate

Procedure, Rule ll(a) of the Rules Governing Section 2254 Cases

in the United States District Court, and 28 U.S.C. § 2253(c), for

the reasons discussed herein, the court further ORDERS that a

certificate of appealability be, and is hereby, denied.
                   I ;··
     SIGNED June --~+---'       2019.




                                                                (




                            ;
                            l




                                        5
